DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the priority information needs to be updated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto et al. (US 2011/0262814 A1) in view of JP 2014-205537 (hereinafter JP’537) in view of CN 101616857 (hereinafter CN’857).
 With respect to claim 8, Ikemoto teaches a method for producing a separator roll (para. [0002]) roll (para. [0010]) comprising a core (para. [0058]) and a nonaqueous electrolyte secondary battery separator wound around the core (para. [0058]), wherein:

the critical stress being a value obtained by multiplying A by B, where:
A is an absolute value of radial stress applied to the core, as observed in a case where a maximum value of Von Mises stress in the core is equal to a yield stress of a material of the core; and B is a safety factor of 0.5.  
JP’537 teaches a roll of a photosensitive resin laminate, which is deformed in accordance with the strength of a core due to compressive stress of the roll and thus wrinkles may be generated on the core, if the deformation rate of the core is in a specific range, the core is strong enough to resist the compressive stress applied by the roll, such that the core is prevented from shrinkage and accordingly the roll is also prevented from deformation (para. [0015]). In addition, JP’537 teaches that the core deformation ratio is at least 0.01%, which equals the compressive stress in a radial direction divided by the modulus of elasticity of the core (para. [0014]).  JP’537 further teaches the use of ABS resin as the core, wherein the core preferably has a modulus of elasticity in a radial direction of 100 MPa or more (para. [0022]).  Therefore, a stress  applied to a core by a roll in both Ikemoto and JP’537 is calculated by multiplying the deformation ratio by the core's modulus of elasticity (0.01 X 100 MPa = 1) which falls within the instantly disclosed radial stress range of 0.1 to 2.0 MPa (instant para. [0041]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to select a core that withstands a specific radial stress value in the separator roll of Ikemoto by applying the deformation rate and the modulus of elasticity of a core formula, as taught by JP’537, in order to select a proper core that would withstand the expected amount of stress in the separator roll of Ikemoto.
Ikemoto fails to teach wherein the method comprising a winding step of winding the nonaqueous electrolyte secondary battery separator around the core, wherein:
out of winding conditions of the winding step, at least a winding tension distribution is optimized in accordance with nonlinear programming.  CN’857 teaches a method for winding a roll that results in substantially uniform material properties from the outside diameter to the core of the wound roll using a winding machine and Hakiel non-linear computer model in order to enable controlling the physical properties of the roll and in order to obtain the desired uniformity thereof (para. [0045]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the method of Ikemoto comprise a winding step of the nonaqueous electrolyte secondary battery separator around the core, wherein: out of winding conditions of the winding step, at least a winding tension distribution is optimized in accordance with nonlinear programming, as taught by CN’857, in order to enable controlling the physical properties of the roll and in order to obtain the desired uniformity thereof. 
With respect to claims 9 and 10, instant claim 9 requires wherein a frictional force between layers of the nonaqueous electrolyte secondary battery separator at a position equivalent to 95% of a maximum winding radius is not less than a value obtained by multiplying (a) a mass of the separator roll by (b) an acceleration equal to 10 times gravity; and instant claim 10 limits the same to at least a value obtained by multiplying the mass of a roll by a 50-fold acceleration of gravity, the winding step including:
setting an initial value of a design variable X to be a temporary value with use of a conventional fixed tension distribution or a tapered tension distribution, the design variable X being a winding tension at each division point in a radial direction of the separator roll; calculating, in accordance with nonlinear programming, a design variable X which minimizes an expanded objective function F(X) = objective function f(X) + penalty function P(X); and determining an optimum tension distribution on the basis of the design variable X calculated, wherein: the objective function f(X) is defined by Equation (31) as instantly claimed. 
The instant specification describes that when the friction between separator layers is above the claimed range, appearance defects may be reduced in the transportation of a roll (para. [0053]-[0054]); Ikemoto teaches that by adjusting the friction coefficient, step deviation can be suppressed when impact is applied on a separator roll (para. [0035]), and suggests that the friction coefficient of a microporous film be set to a specific range (0.3 or more) (para. [0035]) to suppress the generation of a short-circuit and faulty pin extraction in the step of taking up a battery, allowing to improve stability in battery take-up (para. [0025]). Given the above, a person of ordinary skill in the art at the time of filing for the invention could have easily derived that the friction between separator layers is an important variable for forming a roll that is stable or has minimal step deviation upon transportation in a separator roll. In the case where a wound separator has appearance defects such as wrinkles, it usually leads to problems in the manufacture of an electrode assembly. Thus, the roll and core of Ikemoto in view of JP’537 would not show appearance defects, and hence the frictional force of the separator would satisfy the instantly claimed range above.  Furthermore, the table below shows that the separator roll and core of Ikemoto in view of JP’537 have similar characteristics to the instantly claimed roll and core, and would therefore perform as instantly claimed in regards to the critical stress and the frictional force.


Instant separator core & roll
JP’537 separator core & roll
Core Thickness (um)
16.5
10-50 (para. [0028])
Roll Length (m)
1000
150-1500 (para. [0030])
Winding tension (N/m)
110
10-200 (para. [0033])
Coefficient of Friction
0.3
0.4 (para. [0014])
Core Critical Stress (MPa)
1.0
1.0 (para. [0014] & [0022])



With respect to claim 11, the instantly claimed critical stress of the separator roll is in a range from 0.2-2.0 MPa, which refers to the maximum value of the stress applied to the roll in a radial direction. The radial stress of the core calculated above = 1 MPa, the critical stress in accordance with claim 8 above = 1 MPa X 0.5 = 0.5 MPa, which falls within the instantly claimed range.
With respect to claim 12, the instant claim requires wherein a tangential stress of the separator is a non-negative value.  Ikemoto and JP’537 do not explicitly provide a teaching as to tangential stress.  Instant para [0038] describes that if the tangential stress is a negative value, then appearance defects are generated.  JP’537 is concerned with eliminating wrinkles (as a visible defect) (para. [0041]), consequently, if a separator is wound around a core by the combined teachings of Ikemoto in view of JP’537, as set forth above, then no wrinkles are generated on the core, which in turn would mean that the tangential stress is a non-negative value (please see the table above).
With respect to claim 13, the instant claim requires wherein the separator roll has a ratio (Et/Er) in a range from 5 x 103 to 5 x 105, the ratio (Et/Er) being a ratio of (a) a tangential Young's modulus Et of the nonaqueous electrolyte secondary battery separator to (b) a radial Young's modulus Er of the nonaqueous electrolyte secondary battery separator, which radial Young's modulus Er is observed in a case where an absolute value of radial stress applied to the nonaqueous electrolyte secondary battery separator is 1,000 Pa in order to prevent deformation of the core and improve external quality of the separator roll (instant para. [0066]).  JP’537 teaches that wrinkles in the separator roll can form due to core defects (para. [0006]) and JP’537 is concerned with eliminating wrinkles in the separator roll (para. [0041]), consequently, if a core is provided in accordance with the teachings of Ikemoto in view of JP’537, and if a separator is wound around a core by the combined teachings of Ikemoto in view of JP’537, then no wrinkles would be generated on the core or the separator, which in turn would mean that the core and separator of Ikemoto in view of JP’537 would read on the instantly claimed ratio above (please see the table above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						6/4/2021Primary Examiner, Art Unit 1725